Citation Nr: 0309514	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  95-16 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to June 
1970.  He is a recipient of the Combat Infantryman's Badge.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted the veteran's claim of entitlement to 
service connection for PTSD, and assigned a 10 percent 
disability evaluation.  The veteran filed a notice of 
disagreement as to that rating action in August 1997.  During 
the course of the appeal, following a personal hearing, the 
Hearing Officer at the the RO granted an increased rating, to 
30 percent, in March 1998.  By a decision in December 1998, 
the Board remanded the appeal for further evidentiary 
development and readjudication.  The RO subsequently granted 
another increase, to 50 percent, by rating action in March 
2001.

Although the RO has granted the veteran increases in his 
disability evaluation during this appeal, in AB v. Brown, 6 
Vet. App. 35 (1993), the United States Court of Appeals for 
Veterans Claims held that, on a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available has been awarded.


REMAND

During the pendency of the veteran's appeal the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that the following 
additional evidentiary development was needed prior to final 
appellate consideration of his claims, as set out in an 
internal development memorandum, as follows:

Background
The record indicates that, in July 2002, the 
RO requested that the veteran be scheduled 
for an examination at the VA Medical Center 
(VAMC) in Charleston, SC, to determine his 
current level of disability due to his 
service-connected PTSD.  The veteran's last 
VA examination in the claims file was in 
October 2000.  The current record does not 
include a more recent examination report.  
In addition, there is no evidence that the 
veteran was scheduled for any such 
examination and failed to report on the 
appointed date.

Action
1.  In view of the foregoing, please contact 
the Charleston VAMC to determine whether the 
veteran was scheduled for a VA examination 
pursuant to the RO's July 2002 request.  If 
so, obtain either a copy of the examination 
report or correspondence indicating that the 
veteran failed to appear for his scheduled 
VA examination.
2.  If the veteran has not already been 
scheduled for a VA examination in accordance 
with the RO's request, arrange for such an 
examination to be scheduled to determine the 
veteran's current level of disability due to 
his service-connected PTSD.  The examiner 
should be provided a copy of the veteran's 
claims file, and review of the file should 
be indicated in the examination report, 
which should be made a part of the record.
a.  The report of examination should 
provide detailed descriptions of all current 
psychiatric symptomatology, to include the 
identification of any diagnoses other than 
PTSD.  In particular, to the extent 
possible, the examiner should distinguish 
symptoms directly attributable to the 
veteran's service-connected PTSD, as 
compared to those symptoms attributable to 
any other identified psychiatric disorder, 
if any is identified.  Manifestations of 
PTSD should be described in accordance with 
DSM-IV.
b.  The examiner should also be 
requested to assign a numeric score on the 
Global Assessment of Functioning (GAF) 
scale, and to describe what the score means 
for the veteran in terms of his 
psychological, social, and occupational 
functioning pertaining to his service-
connected PTSD.
c.  The examiner should then indicate 
the current extent of disability due to the 
veteran's PTSD, to specifically include a 
discussion of the veteran's employability 
relative to his PTSD, providing a complete 
rationale for any opinion expressed.

However, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held 38 C.F.R. § 19.9(a)(2) to be invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the AOJ (agency of original jurisdiction) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit found that, under such a 
procedure, "the veteran is not effectively able to object to 
any of the additional evidence obtained by the Board until 
after the Board weighs the evidence and decides the appeal."  
The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.

Thus, in light of this new judicial precedent, the Board is 
compelled to remand the veteran's case to the RO for review 
as to whether all the essential evidence needed to consider 
his claim has been obtained, and for issuance of a 
supplemental statement of the case (SSOC) regarding all 
evidence received since the most recent SSOC, issued in June 
2002.

The Board further notes that, in a March 2002 letter to the 
veteran, the VARO advised him of the Veterans Claims 
Assistance Act of 2000 and its potential effect on his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following action:

1.  The RO should review the claims file and 
the Board's requested development action, to 
ensure that all necessary evidentiary 
development is completed regarding the 
veteran's claim.

2.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)) 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied, including VA re-examination if 
warranted.

3.  After the RO undertakes review of the 
issue, to include any additional evidentiary 
development and readjudication, the appellant 
and the appellant's representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal since issuance of the June 2002 
SSOC.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



